DETAILED ACTION
This action is pursuant to the claims filed on September 8, 2022. Currently claims 1-7, 17-18, 20, 22-23, 25, 28-29, 31, 33-34, 36, 38, and 40-42 are pending with claims 17-18, 20, 22-23, 25, 28-29, 31, 33-34, 36, and 38 withdrawn from consideration, claims 8-16, 19, 21, 24, 26-27, 30, 32, 35, 37, 39, and 43-45 canceled and claims 1, 31, and 40 amended. Below follows a complete final action on the merits of claims 1-7 and 40-42. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “to heat the arterial and/or vascular tissue of the subject at a rate of 1.5-1.7 °C/s” in line 6. However, the specification as originally filed fails to provide written description support for a rate of 1.5- 1.7 °C/s. Turning to the specification, it appears the rate is recited as 15-17 °C/s as seen on p. 25, line 29. However, these two numbers are not the same and thus do not provide support for the claim language as is. Even further, referring to Fig. 13, such a figure also does not provide (implicitly or explicitly) support for such a range. As such, the disclosure fails to provide written description support for the current claimed range. 
Claim 40 is rejected for similar reasons as claim 1 for reciting the limitation “to heat the atheroma and/or atherosclerotic plaque at a rate of 1.5-1.7 °C/s” in line 7. Please see discussion above. 
Claims 2-7 and 41-42 are also rejected for their dependency on a rejected claim. 
Specification
The amendment filed August 23, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: pg. 25 at line 26 “the rate of change of temperature (see FIG. 13) was approximately 1.5 °C/s at 10 W power and 1.7 °C/s at 15W power.” Please see discussion above in “35 USC § 112” section regarding the new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments filed September 8, 2022 have been considered.
Applicant argues Examiner is required to issue a Non-Final office action and consider the claims under 35 USC 102 and 103 regardless of whether a 112 rejection is issues (p. 8, Remarks). In response to Applicant’s argument, the current claim language has been considered in view of prior art as identified below in the conclusion section and previous actions. The closest prior art of record is identified as Vrba et al (US PGPUB: 2019/0069949), but Vrba fails to teach the limitation (i.e. “to heat the arterial and/or vascular tissue of the subject at a rate of 1.5-1.7 °C/s”) subject to the 112(a). Examiner notes an amendment to the claim and/or persuasive arguments with regards to the 112(a) can alter the scope of the claim and in such event the claims will require further search and/or consideration. As the claims stand now, an amendment has not been made and the arguments presented regarding the 112(a) new matter rejection are not persuasive, as outlined below. 
Applicant argues the disputed range is supported by the amended specification filed August 23, 2021, and further by an annotated Fig. 13 on p. 10 of the Remarks. This is not persuasive. As previously iterated, the specification fails to provide support for the ranges 1.5 °C/s at 10 W power and 1.7 °C/s at 15W power and such claim limitations are rejected under 35 USC 112(a). While Applicant points to the amended specification filed August 23, 2021, as providing support for such claim limitation, the specification is also objected to for containing new matter.
In order to provide support for the claimed range and subsequently the amended specification, Applicant points to Fig. 13, which has been annotated on p. 10 of the Remarks. Here, Applicant states the claimed range can be demonstrated by “fitting a line against the steepest parts of the curves, where the rate of climb is calculated as about 1.5 °C/s and about 1.7 °C/s at 15W and 10W, respectively (e.g. 50°C-36.5°C)/8s ~ 1.7°C/s and 39°C-32°C)/5s = 1.5 °C/s).” However, this does not supply adequate support, implicit or explicit, in the specification for the claimed limitation. 
The Examiner acknowledges drawings can provide written description support under 112(a), but Fig. 13 fails to provide it in this instance. Specifically, while Applicant contends the graph of Fig. 13 provides for a rate between 1.5-1.7°C/s, it is not clear how such rate can be realized from Fig. 13 as there are no unit labels on the x or y axis of the graph or indication if there is a scale or not. Even further while Applicant asserts “fitting a line” is implicit support for the claimed rate (note: the non-annotated version of Fig. 13 does not include the fitted line), the originally filed disclosure has no discussion of such trend that one could reasonably conclude “fitting a line” to the graph of Fig. 13 would be necessary to ascertain the claimed range. 
Applicant also notes fitting the line occurs against the “steepest part of the curve.” In the Remarks, Applicant appears to arbitrarily determine the steepest part of the curve and provides no indication of why the indicated points would result in the “steepest part of the curve.” Notably, one curve of the graph includes 9 data points, while the other includes 6 data points – leaving questions as to what data is or is not needed to make the determination of the steepest part of the curve. Lastly, Applicant relies on a specific calculation “(50°C-36.5°C)/8s ~ 1.7°C/s and (39°C-32°C)/5s = 1.5 °C/s” to show how the claimed rates are calculated. However, there is no discussion of the application of this calculation in the specification and it’s unclear how these values were determined in order to make such calculation as the data points used between the two lines appear to be different and there does not appear to be discussion as to why this specific slope of the curve was calculated. In essence, the calculation appears to be arbitrary/random and it is not discussed specifically enough in the specification or shown in the Figures for one to ascertain how to perform the calculation to get the claimed rates. 
Additionally, Applicant contends the rates of 15 °C/s and 17 °C/s are “clearly an order of magnitude larger than the rates show in Fig 13” and reduces the recitation to typographical error (p. 10-11, Remarks). However, as discussed above, Fig, 13 does not clearly show this alleged larger order of magnitude as the graph does not indicate any units of measurement or scale and does not show the “best fit line” or discuss how to calculate the rate. Thus, the recitation in the specification cannot be reasonably be reduced to mere typographical error as there is significant information not present in the originally filed disclosure needed to ascertain the claimed rates from Fig. 13 in order for one skilled in the art to reasonably conclude the inventors has possession of the claimed range.
 Thus, for at least the reasons outlined above, Applicant’s contention Fig. 13 provides support for the limitation “a rate of 1.5-1.7 °C/s” is not persuasive. 
Examiner notes Applicant’s “resubmission of arguments” are moot as the art specifically identified by Applicant is not relied upon for a rejection in the current office action (p. 8, Remarks). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vrba et al (US PGPUB: 2019/0069949): [0519] discusses apply power to a threshold temperature value is reached and applying power for a second period of time in order to maintain the temperature 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794